Name: Commission Regulation (EC) No 1757/2003 of 3 October 2003 laying down the marketing standard for courgettes and amending Regulation (EEC) No 1292/81
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 Avis juridique important|32003R1757Commission Regulation (EC) No 1757/2003 of 3 October 2003 laying down the marketing standard for courgettes and amending Regulation (EEC) No 1292/81 Official Journal L 252 , 04/10/2003 P. 0011 - 0016Commission Regulation (EC) No 1757/2003of 3 October 2003laying down the marketing standard for courgettes and amending Regulation (EEC) No 1292/81THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular Article 2(2),Whereas:(1) Courgettes are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EEC) No 1292/81 laying down quality standards for leeks, aubergines and courgettes(3), as last amended by Regulation (EC) No 46/2003(4), has been amended and can no longer ensure legal clarity.(2) In the interest of clarity, the rules on courgettes should be separated from those on other products under Regulation (EC) No 1292/81 and this Regulation should be amended accordingly. To that end, and in the interest of preserving transparency on the world market, account should be taken of the UN/ECE standard FFV-41 concerning marketing and quality control of courgettes recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE).(3) Application of these new standards should remove products of unsatisfactory quality from the market, bring production into line with consumer requirements and facilitate trade based on fair competition, thereby helping to improve profitability.(4) The standards are applicable at all marketing stages. Long-distance transport, storage over a certain period and the various processes the products undergo may cause some degree of deterioration owing to the biological development of the products or their perishable nature. Account should be taken of such deterioration when applying the standard at the marketing stages following dispatch.(5) As products in the "Extra" class have to be particularly carefully sorted and packaged, only lack of freshness and turgidity is to be taken into account in their case.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for courgettes falling within CN code 0709 90 70 shall be as set out in the Annex.The standard shall apply at all marketing stages under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, products may show, in relation to the requirements of the standard, a slight lack of freshness and turgidity; products graded in classes other than the "Extra" class may show in addition slight deteriorations due to their development and their tendency to perish.Article 2Regulation (EC) No 1292/81 is amended as follows:1. The title is replaced by: "Commission Regulation (EEC) No 1292/81 of 12 May 1981 laying down the marketing standard for aubergines".2. In Article 1, the first subparagraph is replaced by:"The marketing standard for aubergines, falling within CN code 0709 30 00, shall be as set out in the Annex."3. In Annex II, the title is replaced by:"ANNEXSTANDARD FOR AUBERGINES".4. Annex III is deleted.Article 3This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.It shall apply from 1 December 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 129, 15.5.1981, p. 38.(4) OJ L 7, 11.1.2003, p. 61.ANNEXSTANDARD FOR COURGETTESI. DEFINITION OF PRODUCEThis standard applies to courgettes, harvested young and tender, before their seeds have become firm, from varieties (cultivars) grown from Cucurbita pepo L. to be supplied fresh to the consumer, courgettes for industrial processing being excluded.This standard also covers courgettes presented with the flower.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements of courgettes after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the courgettes and the courgettes with flower must be:- intact with stalk, which may be slightly damaged,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free of any visible foreign matter,- fresh in appearance,- practically free from pests,- practically free from damage caused by pests,- free of abnormal external moisture,- free of any foreign smell and/or taste.In addition, fruits must be:- firm,- free of cavities,- free of splits,- sufficiently developed, without lignification of the seeds.The development and the condition of the courgettes must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationThe courgettes are classified in three classes defined below:(i) Extra ClassCourgettes in this class must be of superior quality. They must be characteristic of the variety and/or commercial type.They must be:- well developed,- well shaped,- with their stalk neatly cut and of a maximum length of 3 cm.They must be free from defects with the exception of very slight superficial defects provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.(ii) Class ICourgettes in this class must be of good quality. They must be characteristic of the variety and/or the commercial type.The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- slight defects in shape,- slight defects in colouring,- very slight defects of the skin,- very slight defects due to diseases provided that they are not progressive and do not affect the flesh.The courgettes must include a stalk of a maximum length of 3 cm.(iii) Class IIThis class includes courgettes which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above.The following defects may be allowed provided the courgettes retain their essential characteristics as regards the quality, the keeping quality and presentation:- defects in shape,- defects in colouring,- slight sun-scorching,- slight defects of the skin,- slight defects due to diseases provided that they are not progressive and do not affect the flesh.III. PROVISIONS CONCERNING SIZINGSize is determined either:- by length, or- by weight.(a) For sizing by length, this is measured between the junction of the stalk and the end of the fruit tip.The minimum length is 7 cm and the maximum length 35 cm.For Classes Extra and I, courgettes shall be sized according to the following scale:- 7 cm to 14 cm included,- 14 cm excluded to 21 cm included,- 21 cm excluded to 35 cm.(b) For sizing by weight, the minimum weight is 50 g and the maximum weight 450 g.For Classes Extra and I, courgettes shall be sized according to the following scale:- 50 g to 100 g included,- 100 g excluded to 225 g included,- 225 g excluded to 450 g.The size requirements shall neither apply to miniature produce(1), nor to courgettes presented with the flower.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) Extra Class5 per cent by number or weight of courgettes not satisfying the requirements of the class but meeting those of Class I or, exceptionally, coming within the tolerances of that class.(ii) Class I10 per cent by number or weight of courgettes not satisfying the requirements of the class but meeting those of Class II or, exceptionally, coming within the tolerances of that class.(iii) Class II10 per cent by number or weight of courgettes satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption.B. Size tolerancesFor all classes: 10 per cent by number or weight of courgettes not satisfying the requirements of the size but satisfying those of the size immediately below or above that specified on the package.However, this tolerance is applicable only to produce which differs by not more than 10 per cent from the size or weight limits specified.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only courgettes of the same origin, variety or commercial type, quality and size (if sized), and appreciably the same degree of development and colouring.The visible part of the contents of the package must be representative of the entire contents.Notwithstanding the preceding provisions in this point, products covered by this Regulation may be mixed, in sales packages of a net weight of three kilograms or less, with different types of fresh fruit and vegetables on the conditions laid down by Commission Regulation (EC) No 48/2003(2).Miniature courgettes and courgettes presented with the flower must be reasonably uniform in size. Miniature courgettes may be mixed with other miniature products of a different type and origin.B. PackagingThe courgettes must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:A. IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference "Packer and/or dispatcher (or equivalent abbreviations)" must be indicated in close proximity to the code mark.B. Nature of produceIf the contents of the package are not visible from the outside:- "Courgettes",- "Courgettes with flower" or equivalent designation, where appropriate.C. Origin of produce- Country of origin and, optionally, district where grown or national, regional or local place name.D. Commercial specifications- Class.- Size (if sized) expressed:- by the minimum and maximum measurements where sizing is by length- by the minimum and maximum weights where sizing is by weight.- "mini courgettes", "Baby courgettes" or other appropriate term for miniature produce, where appropriate. Where several types of miniature produce are mixed in the same package, all products and their respective origins must be mentioned.E. Official control mark (optional)(1) Miniature produce means a variety or cultivar of courgette, obtained by plant breeding and/or special cultivation techniques. All other requirements of the standard must be met.(2) OJ L 7, 11.1.2003, p. 65.